 In the Matterof THECITIZEN-NEWSCOMPANYandLosANGELESNEWSPAPERGUILDCase No. C-1790.-Decided July 16, 1941Jurisdiction:newspaper publishing industry.Unfair Labor PracticesInterference, Restraint, and Coercion: anti-union statements ; depriving editorialemployees of bylines because of participation in strike.Discrimination:charges alleging the discharge of two employees because ofunion activitydismissedas to one employee, sustained as to other.Remedial Orders:reinstatement and back pay; bylines ordered restored toemployees in the event the employer has not already done so.Mr. David Sokol,for the Board.Mr.Willis Sargent,of Los Angeles, Calif., andMr. Harlan G.Palmer,of Hollywood, Calif., for the respondent.Miss Urcel DanielandMr. Charles J. Katz,of Los Angeles, Calif.,,andMr. Abraham J. Isserman,of Newark, N. J., for the Guild.Mr. William T. Little,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly, filed by Los AngelesNewspaper Guild, herein called the Guild, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Twenty-first Region (Los Angeles, California), issued its com-plaint dated October 11, 1940, against The Citizen-News Company,Hollywood, California, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand notice of hearing thereon were duly served upon the respondentand the Guild.In substance the complaint alleged that the respondent (1) dis-charged and refused to reinstate Karl Schlichter and Leonard Lugoffbecause of their union membership and activity; and (2) interfered33 N. L. R. B., No. 100.511 512DECISIONSOF NATIONALLABOR RELATIONS BOARDwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act by (a) making known tothem its disapproval of and hostility to the Guild and its oppositionto their membership in or assistance to the Guild, (b) makingspeeches and distributing propaganda calculated to force its em-ployees to withdraw from the Guild and to interfere with their freechoice of collective bargaining representatives, (c) spreading rumorsthat its employees would lose their jobs by joining the Guild, (d)making derogatory statements in disparagement of the Guild, itsleaders, and members, (e) disparaging the work of and imposingonerous conditions of work on Guild members solely because of theirGuild membership or activity, (f) harassing Guild members solelybecause of their Guild membership by forcing them to assume menialand undignified tasks to and for which they were unaccustomed anduntrained, and (g) refusing to adjust grievances with the Guild asa representative of its employees.In its answer dated November 9,1940, the respondent denied that it had engaged in or was engagingin the alleged unfair labor practices or that its activities affected.commerce within the meaning of the Act. .Pursuant to notice duly served on the parties, a hearing was heldat Los Angeles, California, on November 12, 13, 14, 15, 16, 18, and19, 1940, before C. W. Whittemore, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Guild by an administrativeofficer.All parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Guild filed a brief with the Trial Examiner subsequent to thehearing.Thereafter the Trial Examiner filed his Intermediate Re-port, dated January 13, 1941, copies of which were duly served uponthe parties.The Trial Examiner found therein that the respondenthad engaged in and was engaging in unfair labor practices, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the Act and recommended that the respondent cease and desisttherefrom, reinstate Leonard Lugoff with back pay, and take certainother action designed to effectuate- the policies of the Act.Hefurther found that the respondent had not discriminated againstKarl Schlichter within the meaning of Section 8 (3) of the Actand recommended that the complaint be dismissed as to Schlichter.On February 17 and 27, 1941, the respondent and the Guild filed THE CITIZEN-NEWS OOMPANY513their respective exceptions to the Intermediate Report.Pursuantto notice duly served upon the respondent and the Guild, a hearingwas held before the Board in Washington, D. C., on March 25, 1941,for the purpose of oral argument.The Guild was represented bycounsel and participated in the oral argument.The respondent didnot appear.The Board has reviewed the exceptions of the respondent and theGuild to the Intermediate Report, and in so far as they are inconsistentwith the findings, conclusions, and order set forth below, finds themto ' be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation, having its principaloffice and place of business in Hollywood, California. It owns andpublishes the Hollywood- Citizen-News, a daily newspaper, and theHollywood Advertiser, a weekly free-circulation newspaper.Therespondent also engages in commercial printing and operates a retailstationery store.The respondent sells and distributes more than 26,000 copies ofthe daily Hollywood Citizen-News throughout the State of Cali-fornia.About .5 per cent of the total copies published are shippeddaily outside the State of California to other States of the UnitedStates.Both the Associated Press and the United Pressmaintainteletype machines at the respondent's plant, and approximately 21per cent of the reading matter in the Hollywood Citizen-News iscomprised of news collected outside the State of California and trans-mitted by these news services through offices in California to the re-spondent.The Associated Press has the privilege of using items ofnews and intelligence collected and edited by the respondent's em-ployees and transmitting such news and intelligence through its Cali-fornia office to points outside the State.The respondentalso sub-scribes to numerous syndicated services which supply material origi-nating outside the State of California amounting to approximately 17per cent of the reading matter in the Hollywood Citizen-News.About 10 per cent of the total advertising revenue of the said news-paper and more than 5 per cent of the respondent's total revenue isderived from advertising originating outside the State of Californiaand appearing in its columns.In addition to large quantities of other raw materials which itcauses to be transported to it from sources outside the State, the re-spondent uses about 350 tons of newsprint per month, all of which is 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped to it from points outside the State of California.The pur-chase of newsprint constitutes 20 per cent of the totalexpenses ofall the respondent's publications.H. THE ORGANIZATION INVOLVEDLos Angeles Newspaper Guild, Local 69 of the American News-paper Guild, is a labor organization affiliated with the Congress ofIndustrial Organizations.The Guild admits to membership, amongemployees of the Hollywood Citizen-News, all employees in the edi-torial,display-advertising, classified-advertising, circulation, andbusiness- administrative departments, with certain exceptions.'.III. THE UNFAIR LABOR PRACTICESA. BackgroundOn June 27, 1938, in a prior proceeding instituted upon chargesfiled by the Guild, the Board issued a -complaint alleging that therespondent had engaged in unfair labor practices within the meaningof Section 8 (1), (3), and (5) of the Act by discharging five em-ployees, by refusing to bargain collectively with the Guild, and by inother ways interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Atthe time of the hearing in that case a strike was current at the re-spondent's plant.On July 30, 1938, subsequent to the hearing, therespondent and the Guild entered into a strike settlement agreementwhich provided for the "immediate restoration to the pay roll" of allthe striking employees, including the five discharged employees, uponthe following terms:In the event it is finally determined that the five discharged em-ployees, or any of them, were lawfully discharged, those soaffected by such determination shall promptly resign or be sub-ject to discharge."Final determination" was thus defined in the agreement :... either the acceptance by both sides of the determination byNational Labor Relations Board or the final determination there-of by any court or courts to which any of the parties to saidproceedings may take such matter.On March 26, 1940, the Board issued a Decision and Order 2 in theabove-mentioned case, herein called the earlier case, in which it foundthat the respondent interfered with, restrained, and coerced its em-1A Guild representative testified that under the constitution employees whose "interestsliewith the management as against those of the employees"are not eligible to membership.2Matter of The Citizen-News Company, a corporationandLos Angeles Newspaper Gwald,21 N L R B. 1112 THE CITIZEN-NEWS COMPANY515ployees in the exercise of the rights guaranteed in Section 7 of theAct, but that it had not refused to bargain with the Guild and had notunlawfully discharged the five employees named in the complaint. Inorder to remedy the effects of the respondent's interference, restraint,and coercion, the Board ordered the respondent to post notices statingthat it would cease and desist from such conduct.The respondenthas not complied with this order.Harlan G. Palmer, president ofthe respondent, stated at the hearing in the instant proceeding, "Wehave no intention to do so until the Court orders us to do so."Norhas the respondent complied with the Board's order in another case,3decided September 1, 1938, in which the Board concluded that therespondent had engaged in unfair labor practices in violation of Sec-tion 8 (1) and (2) of the Act.B. Interference, restraint, and coercionThe complaint alleged that the respondent imposed onerous work-ing conditions on and assigned menial tasks to Guild members becauseof their Guild membership.These charges relate primarily to theassignments given Roger Johnson, Mellier Scott, and Karl Schlichter 4following their reinstatement in August 1938.Johnson, Scott,Schlichter, and two other employees were discharged in May 1938.5In August 1938, they were reinstated pending the Board's decision.The Board has since dismissed charges that they were discrimina-torilydischarged and found that their discharge resulted fromeconomy measures which required to some extent the reorganizationof the respondent's departments.6Thus, under the strike settlementagreement, the respondent had reinstated five employees whose servicesit did not require.Reinstatement of these employees resulted in con-fusion, transfers, and assignments to reportorial work not previouslyperformed by them.No editorial salary was reduced.Roger John-son, one of the five employees reinstated, testified that when the Guildprotested these departmental changes, the grievance committee wastold by Palmer that the respondent was "trying their best to fit thereturned people into positions which in reality didn't exist and thatbecause they had been required to take these, people back it wouldnaturally create some disturbance."It is clear that an unusual situa-tion existed.Accordingly, we find, as did the Trial Examiner, thatthe record contains insufficient evidence to support a finding that anyassignment or transfer of these three employees was motivated by3Matter of Citizen-News Company,a corporation,and LosAngelesTypographical Union,Local No 174,8 N. L R B. 997.4 The factsconcerningthe allegeddiscriminationagainst Schlichterare set forth ingreater detail in SectionIIID, infra.5The dischargeof these fiveemployeeswas alleged to have beendiscriminatory inthe earlier case.9 See footnote 2,supra450122-42-vol 33--34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir membership in or activities in behalf of the Guild or was madefor the purpose of discouraging membership in the Guild.Immediately after the editorial employees returned to work, how-ever, they were deprived of their bylines because, in the words ofSwisher, the city editor, "the ill will created during the strike madeitdifficult for readers, particularly advertisers, to see the names ofvarious former strikers without becoming alarmed at the name, re-calling old feelings from the strike." 7We find that the strikers weredeprived of their bylines because of their participation in the strike.Some time after the strike, according to the uncontradicted testi-mony of Patricia Killoran, when she sought to explain her failure tocover _ an assignment, T. Harwood Young, the respondent's businessmanager, inquired "How could I believe anything after all the thingsthat you have done?"When asked to whom he referred, Youngreplied, "all of you."Killoran thereupon accused him of referringto the Guild and Young replied, "Well, as a matter of fact, I can'ttalk about those things because I am not allowed to," and afterKilloran replied "Well, I can talk about them," Young added that"his brother had been a, very active union man, that he knew moreabout unions than I would ever know, and he knew about goodunions, like the Brotherhood, but that I was just not to be trusted,after the things that we had done." 8Killoran also testified that at a time when she was posting a noticeon the Guild bulletin board, she was told by Swisher that "the Guildwas not a reputable organization," and that soon after her partici-pation in the strike, Herbert Sternberg, classified-advertising man-ager, told her, in substance, "what a fool I was, and what a monkey Imade of myself, and how terrible the C. I. 0. was and the Guildwas and the strikers were."Killoran's testimony as to the remarksof Young, Swisher, and Sternberg was uncontradicted and we find itto be true, as did the Trial Examiner.We find that by the statements of Young, Swisher, and Sternberg,and by its action in depriving the strikers of their bylines, the re-spondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.fC. The discharge of Lugo #Leonard Lugoff was first employed in November 1931 on the Holly-wood Citizen-News, and left in September 1932.Prior to that-em-7 The recorddiscloses the name of only one advertiser who voiced such objection, whichwas directedagainst one employee.8The respondent contends thatKilloran's reply to Young'sassertion that he couldnot discussGuild mattersIrelieves it of rosponsibility for his action.However, Young'sstatement that he couldnot discuss Guild matters came only after he had clearly statedthat hecould not trust the Guild members because of their past activities and in thelight of thepreceding conversation,served only to remove any doubt Killoran mightpossiblyhave entertained as to the import of his prior statement. THE OITIZEN-NEWS00MPAN'Y517ployment he had worked for both the Hollywood News and theHollywood Citizen, the papers which merged to form the presentHollywood Citizen-News.After leaving the Hollywood Citizen-News, Lugoff worked for several other newspapers. In January1934,Lugoff was reemployed by the respondent as a circulationsolicitor.In August 1934, he was transferred to the position of clas-sified-advertising solicitor, a position he retained until the time ofhis discharge in March 1940.Lugoff joined the Guild in October 1937.He did not take partin the strike of 1938 and was expelled from the Guild for that reason.On August 19, 1938, Lugoff was discharged by Tobin, classified-advertisingmanager, because of "low production" or inadequatesales .9On August 22, 3 days later, Lugoff protested his discharge toPalmer who reinstated him and placed him on probation until Jan-,nary 1, 1939.Lugoff was not discharged in January 1939, nor washe informed that his probation was continued.In February 1939, Lugoff rejoined the Guild.At that time therewas but one other Guild member in his department, Helen Brichoux,who had taken part in the strike.Lugoff became active in attempt-ing to organize the employees in the classified advertising section.In May he openly circulated a petition authorizing the Guild torepresent this group of employees.From the testimony of Tobin,who admitted having ,heard "rumors" of Lugoff's petition, we areconvinced and find, as did the Trial Examiner, that by May 1939,the respondent was aware of Lugoff's union activity. In June 1939,accompanied by another salesman, Lugoff asked Young, the re-spondent's business manager, for the establishment of guaranteedweekly wages.Lugoff's testimony is uncontradicted that, in urgingtheir point, both he and his companion argued that dissatisfactionwith wages led to the growth of unions and guilds.Young grantedtheir request.On July 19, and frequently thereafter, Lugoff par-ticipated in conferences with management as a Guild committeemember.At about the same time (in August) Lugoff engaged inan argument with another employee whom he accused of spreadinga rumor that "the management was going to close down the plantif the Guild in its negotiations for a new contract didn't act reason-able."During this argument George Palmer, son of one of therespondent's owners, interposed and declared, according to Lugoff'stestimony, that he "knew that (the rumor) was a fact and he was9 Lugoff claimed that Tobin told him that he was discharged because "they had to cutexpenses."Tobin claimed that Lugoff was discharged"because his production had beenso low."Since Lugoff's subsequent reinstatement was "probationary,"we find, as didthe Trial Examiner,that Lugoff'sdischargewas motivated by "low production" orinefficiency. 518DECISIONS OF NATIONALLABOR RELATIONS BOARDwilling to gamble on it."We credit Lugoff's testimony,as did theTrial Examiner.In March 1940, Lugoff circulated-another petitionamong employees in his department.At the time of his dischargeLugoff was the only Guild member among the outside salesmen.On March 26,1940, the Board issued its decision in the earliercase, in which it found that the respondent had not discriminatedagainst the employees involved therein.On March 30,Palmer dis-charged Schlichter and Yeaman,the only employees reinstated underthe strike settlement agreement who remained in the respondent'semploy.At the same time,he sent Lugoff the following letter ofdismissal :'MARCH 30, 1940.DEAR MR. LUGOFF :This notice is to terminate your services with us effective thisday.Your production does not justify your employment.In its answer the respondent asserts that Lugoff was dischargedbecause(1)he was reinstated in 1938 "on the same ground as theother employees who were reinstated pursuant to the Strike Settle-ment Agreement"and that after the Board decision in the earliercase,Lugoff was discharged "pursuant to the agreementunder whichhe had been reinstated";and (2)"his services continued to be unsatis-factory . . . during the periodof his reinstatement."In support of the respondent's contention that Lugoff was dis-charged"pursuant to the agreement under which he had been re-instated,"Palmer testified that when Lugoff protested his dischargein August 1938, he complained that "the strikers had been returnedto their jobs, that five people we had discharged for economy werebeing reinstated until the end of the National Labor Relations Boardcase and that he, Lugoff, had not gone on strike and he did notbelieve that he should receive any less treatment than those who hadbeen on strike."Palmer further testified that "since . . . by virtue ofour agreement we were taking other people pending decision, we sawno reason why Mr. Lugoff shouldn't be given equal consideration,"and Lugoff was accordingly reinstated.After the Board decisionand the discharge of Schlichter and Yeaman, Lugoff was discharged,Palmer stated,"because he had been reinstated because these otherpeople were being reinstated.They were now being let out and Mr.Lugoff was in the same position as to unsatisfactory production ashe was and he should also be let out, for that reason he was letgo:Our obligation to Mr. Lugoff,to be fair with him on the basisof dealing with the others, had ceased.The others were let off."Lugoff denied that he had urged his reinstatement on the groundthat the respondent had reinstated,tthe strikers and the employeeswhose discharge had precipitated the strike.Instead, he asserted TffE CITIZEN-NEWS ooaVIPANY519that 3 weeks before his discharge he had told Tobin that he wascontemplating making a loan and inquired if his job was secure.Tobin, Lugoff averred, assured him that it was and he proceeded tomake the loan.When he was discharged less than a month later,Lugoff testified, he protested to both Tobin and Palmer against theunfairnessof the discharge after he had been induced to go into debton the respondent's assurancethat his job was secure. It was on thebasis of this protest, according to Lugoff, that Palmer ordered hisreinstatement.'°The terms of Lugoff's reinstatement are clearly set forth in theletter notifying him of his reinstatement which provided :AUGUST22, 1938.To : Mr. LUGOFF:You will be retained in your present position, with final deci-sion to be made on January 1, 1939.The intervening period willbe probationary.T. H. Youxo,l1Business Manager.The respondent made noeffortto explain why terms of reinstatementopposed to those upon which itassertsLugoff was reinstated shouldbe set forth in the letter.In view of all the facts, we find that Lugoff's reinstatement in 1938was not conditioned on, or connected with, the reinstatement of theother employees or the Board decision in the earlier case, but insteadwas conditioned solely upon his satisfactory work during the proba-tionary period established by the letter of August 22, 1938.Therespondent's claimthat Lugoff was discharged "pursuant to the agree-ment under which he was reinstated" must be rejected.In explaining the respondent's claim that Lugoff was dischargedbecause his "services continued. to be unsatisfactory . . . during theperiod of his reinstatement," Palmer testified that if his work hadbeen satisfactory, the respondent would have retained Lugoff regard-lessof the allegedagreementunder which he was reinstated.Accord-ingly, Palmer stated, he ordered Young to investigate Lugoff's work10The surrounding circumstances support Lugoff's version of the conference with Palmer.Thus Tobin admitted that shortly before his discharge,Lugoff asked for assurance thathis job was secure, stating"that he owed some money or was going to incur a debt."Athough Tobin denied giving Lugoff any assurance, it is significant that Lugoff proceededtomake the loan.Furthermore, Lugoff claimed that when he was discharged,he pro-tested to Tobin on the same ground on which be claims that he appealed to Palmer.Supporting this claim is Tobin's twice repeated admission that Lugoff mentioned hisindebtedness at the time of his discharge.Although Tobin retracted that admission,we do not credit the retraction.The fact that Lugoff protested his discharge to Tobinon the ground that Tobin was violating his promise lends credence to Lugoff's claimthat he protested to Palmer on the same ground."Young was present during the conference between Palmer and Lugoff,and conferredwith Palmer on the advisability of reinstatingLugoff. 520DECISIONS OF NATIONALLABOR RELATIONS BOARDafter the Board issued its decision in the earlier case, and upon receiv-ingan unfavorable report, discharged Lugoff.The respondent's claim that Lugoff's services were unsatisfactory,like its alternative assertion that Lugoff was discharged "pursuantto the agreement under which he was reinstated," is not supportedby the record.12Lugoff was reinstated in August 1938 on probation.At the conclusion of his probationary period, the respondent did notdischarge him or inform him that he was continued on probation.Furthermore, although in the normal course of business it was theduty of Tobin and Young to recommend discharges to Palmer andafter obtaining his approval make discharges, such practice was notfollowed with respect to Lugoff.According to Palmer's own testi-mony, Lugoff's discharge was occasioned by Palmer's departing fromhis own customary business practice of leaving personnel mattersto subordinates and personally ordering an investigation of Lugoff'swork and personally discharging him on the basis thereof.More-over, at no time during the 19 months following Lugoff's reinstate-ment did Tobin and Young recommend Lugoff's discharge, althoughitwas their duty to do so if his work was unsatisfactory.Nor wasPalmer able to cite a single complaint he had received concerningLugoff's work during the period of his reinstatement.That Tobinand Young were fully cognizant of the nature of Lugoff's work ap-pears from their own testimony that they studied his record on threeor four occasions during the period of his reinstatement 13Norcould they have thought that their power to recommend Lugoff'sdischarge was abrogated by Palmer's reinstatement of Lugoff in1938.Lugoff's reinstatement was expressly made "probationary."Furthermore as noted above, Tobin and Young testified that theyheld several conferences about Lugoff's work during the period ofhis reinstatement.In support of its claim that Lugoff was inefficient, the respondentreliesprimarily on Lugoff's alleged inadequate sales production.However, only one of the respondent's four salesmen sold more adver-tising than 'Lugoff.The respondent claims, nevertheless, that therecords of the salesmen are not comparable because the territories'they serve furnish different problems and for this reason salesmen inthe different territories are paid at different- rates.The respondenturges that Lugoff's record shows a more pronounced decrease from'The respondent to support its claim that Lugoff was inefficient asserted that Lugoffwas once discharged by the Hollywood Citizen.There is no evidence that such discharge,which occurred in September 1930, was for inefficiency.Furthermore, the respondenttwice hired Lugoff thereafter, including the one occasion when the Hollywood Citizen andthe Hollywood News merged and Lugoff, who had been working for the Hollywood News,was employed by the Hollywood Citizen-News despite Palmer's admissionthat very fewof the Hollywood News employees were retained at that time.13 InJanuary, April, and August 1939 and possibly January 1940. THD CITIZEN-NEWS COMPANY521its 1937 level than that of the othersalesmen.Lugoff testified thatthe decrease in his production was due primarily to the loss of threeaccounts, two of which subsequently moved out of his territory.Lugoff's production records, which showed that in April and May of1938 his sales declined precipitately, support his assertion as wellas the respondent's contention of his inefficiency.It is thus apparentthat the production records, which admittedly were prepared afterLugoff's discharge, are not conclusive.More significant, pn ourjudgment, is the fact that although Tobin and Young were fullyaware of the nature of Lugoff's work for a period of 19 months, theydid not see fit to recommend his discharge 14As further evidence of Lugoff's inefficiency, the respondent pointsto the fact that Sellers, an inexperienced salesman, who' succeededLugoff, sold as much advertising as Lugoff.15Tobin, himself, depre-cated the need for experience in selling advertising, stating that it"required 90 per cent work and 10 per cent ability."Furthermore,it is to be noted that when Sellers approximated Lugoff's productionrecord, he was givena raisein salary to that previously paid Lugoff,which the respondent claims Lugoff did not earn.The respondentalso assertsthat Lugoff was discharged becausehis commissions failed to cover his guaranteed weekly minimumsalary.It is clear from the record, however, that other employeesfrequently failed to earn their guaranteedsalaries.Indeed the salaryof Sellers, Lugoff's successor, was raised to $24 per week, althoughhis commissions amounted to that sum on only three occasions 16In addition the respondent asserts that Lugoff slept during work-ing hours, failed to call upon prospective clients when requested to,and played pin ball games during working hours. The evidence:u In its exceptions the respondent urges that under an agreement with the Guild, itrefrained from making "economy discharges"during the 19 months Lugoff was retainedafter his original discharge.The term"discharge...for economy reasons" is foundin the strike settlement agreement and the contract entered into at the time of the strikesettlement agreementThe term obviously refers to a dismissal for economy,such as thedischarges involved in the earlier case, and does not refer to discharges for inefficiency.Furthermore,it is clear from the record that other employees,both Guild members andnon-members,were discharged during the 19 months the respondent retained Lugoff.Theagreement to refrain from "economy discharges"accordingly fails to explain the respond-ent's action in retaining Lugoff for 19 months if he was inefficient.15During his employment prior to the hearing Sellers' average sale of advertisingamounted to 620 lines per week, exactly the amount sold by Lugoff during the last 9months of his employment and slightly less than the amount sold by Lugoff during thecorresponding period of the preceding year.Although Sellers' average constitutes anincrease over the average maintained by Lugoff during the first 3 months of 1940, twoof the respondent's three other outside salesmen showed greater increases in their terri-tories than Sellers showed in Lugoff's during the same period16 In its exceptions the respondent points out that Young testified that he had warnedLugoff that he would have to maintain earnings commensurate with his guaranteed salary.Lugoff denied this.Since the respondent did not require its other employees to earn theguaranteed salary, and since the notice that the respondent posted announcing the termsand conditions of the respondent's guaranteed salary policy made no mention of the neces-sity of earning the guaranteed salary, we credit Lugoff's denial. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced plainly disclosesthat the eventsin question occurred sometime beforeLugoff'sdischargeand were either known to Tobin andYoung at thetime. they considered his record and decided that it didnot meritdischarge,or were notknown to them until afterLugoff'sdischargeinMarch 1940.As noted above,in orderingYoung to investigate Lugoff's workand inpersonally discharging Lugoff in 1940, Palmer departed fromhis long-standingbusinesspractice of delegating to subordinates per-sonnelproblems involving the discharge of employees.Palmer ex-plained his failureto follow his normalbusinesspractice on theground that he "had been . . . carrying the brunt of theNationalLaborRelationsBoard activities ... and I was the logical one togive the decision . . . when the Board handed down its decision."Palmer's explanationwould be applicable had Lugoffbeen reinstatedon the same terms as the employees reinstated under the strike set-tlement agreementand thereby been impliedly protectedagainst\dis-charge duringthe pendency of theBoard's decision.However, theletter ofAugust 22, 1938, clearlyshows, andwe have found, that suchwas not thecase.Lugoff was most active in organizingthe respond-ent's unorganizedemployeesand at thevery timeof his dischargewas engagedin circulatinga petitionto that end.We have foundabove thatthe respondent had clearlyrevealed itshostility towardthe Guild.Undersuch circumstances,Palmer's participation in thefield of personnel problems and his selection for discharge of Lugoff,the employeemost active in organizing the respondent's unorganizedemployees, takes on added significance.Underthe circumstances weare impelled to the conclusion,as was theTrial Examiner, that Lu-goffwas discharged not because of the reasonsadvanced by therespondent but because of his activitiesin behalf of the Guild.We find thatthe respondent,by discharging Leonard Lugoff onMarch 30,1940,discriminatedin regard to his hireand tenure ofemployment,thereby discouraging membership in the Guild andinterferingwith, restraining, and coercingits employees in the exer-cise ofthe rightsguaranteed in Section7 of the Act.D. The discharge of Karl SchlichterPursuant to the strike settlement agreement referred to in SectionIII A,above, the five discharged employees were.restored to therespondent's pay roll.Prior to March 30, 1940, three of these fiveemployees voluntarily left the respondent's employ and on that dayElizabeth Yeaman and Karl Schlichter were notified by letter thattheir employment was terminated.Yeaman's discharge is not inissue. THD CITIZEN-NEWS COMPAINTY523Notification to Schlichter read as follows :This notice is to terminate your services with us effective thisday.We consider you incapable of the type of production wedesire from a man in your post.The complaint in the instant case alleges that Schlichter was dis-charged on March 30, 1940, because of his union activities.Therespondent denies this allegation but alleges that Schlichter was dis-charged (1) in accordance with the agreement of July 30, 1938, and(2)because his services continued to be unsatisfactory to the re-spondent during the period of his reinstatement.Palmer testified that he received notification of the Board decision,above referred to, on March 28, and that when no resignation fromSchlichter had been received by March 30, he was discharged.Palmer further testified :... my interpretation of the Board's decision was that "theBoard dismissed the action so far as the question of the regu-larity of the discharge of these five people was concerned.Thatwas the order, as I read the order, dismissing that action.Therefore, there was no action pending, 'the Board had held itwas legal and dismissed the action, and the day the Board signedthe order there was no action then, nothing in existence chargingus with the unlawful discharge of the five employees.Palmer admitted that he did not communicate with the Guild priorto the actual discharge of Schlichter or attempt to find out if theGuild would accept the Board's Decision and Order.At the hearingand in its brief, the Guild contended, in effect, that the respondentacted in bad faith by taking summary action with respect toSchlichter before the Board decision had been accepted by the Guild.We do not consider that the dispute as to whether the respondent'sdischarge of Schlichter was consistent with or in violation of theterms of the strike settlement is an issue for our determination.Since we found that the discharge in 1938 was not in violation ofthe Act, it is clear that the respondent was under no obligation toreinstate Schlichter thereafter.It is plain, however, from the answer to the complaint and thetestimony of Palmer, that the respondent's position with respect toSchlichter's discharge does not rest solely upon its contention thatthe Board decision absolved it from obligations incurred under theagreement.Palmer testified :... if Schlichter's services were satisfactory ... he would havebeen kept. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin a few days after discharging Schlichter,the respondent in-formed the Guild not only that he had been dismissed under termsof the agreement but that "his services were not satisfactory."In the earlier case the Board found that "There is no evidence thatSchlichter was a particularly active member of the Guild." 'In 1938,however, following his reemployment,he became treasurer and in1939, chairman of the Citizen-News unit of theGuild.He par-ticipated in a number of grievance meetings with the management.Upon his return to the respondent's pay roll, Schlichter did notresume his previous duties as promotion manager.He was assignedto assist Sternberg,who was in charge of the national-advertisingdepartment.In many respects Schlichter'snew work differed from,that which he had previously performed.However,the record con-tains no convincing evidence that this assignment to new tasks wasdiscriminatory in character.All the new tasks fell within the usualrequirements of the department.We, like the Trial Examiner, arenot persuaded that any of his assignments were onerous,menial, orimposed upon him because of his union membership.It is clear from the testimony of both Sternberg and Schlichterthat the latter was dissatisfied with his new work. Sternberg'stestimony is uncontradicted that,when he suggested to Schlichterthat "he get out and call on some accounts and do some selling,"Schlichter replied that,"he wasn't interested in selling or learningto sell."Sternberg complained to Business Manager Young,accord-ing to his testimony,that he would "like to have a man workingwith me that was interested in the department and in getting along,going somewhere in there."Sternberg testified that when Schlichterwas first assigned to the national department,he advised him, "Thething(the strike)is all over now and there is plenty of work forboth of us,lots of it, and if we just forget all about it and getin and dig that he would be able to accomplish quite a lot," but thatSchlichter replied, "'It wouldn't be of any use because if the Guildloses the case I will be out of here anyway."'Schlichter deniedmaking this statement.After observing the two witnesses on thestand, the Trial Examiner failed to credit Schlichter's denial.Wefind, as did the Trial Examiner, that the conversation occurredsubstantially as Sternberg testified.Neither during the strike nor thereafter did the respondent assignanyone to the position of promotion manager.Promotion workhas been variously distributed among department heads and for aperiod in 1939 and early 1940 certain special features were preparedby a free-lance publicist.The Board found in the earlier case thatthe discharge of Schlichter"whose job was a newly created one andwhose work was not immediately productive in a concrete way, was THE OITIZEN-NEW9 OOMPAN'Y525not an unreasonable move for an employer to make when faced withlosses and the need for retrenchment."There is no evidence in therecord of these proceedings to support a finding that the respondentdiscriminated against Schlichter by not reopening the position fromwhich the Board found he was justifiably discharged in 1938.We find, as did the Trial Examiner, that the evidence does notsupport the allegation in the complaint that Schlichter's dischargein March 1940 was because of his union membership and activity.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B and C, above, occurring in connection with the operations ofthe respondent described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom,and that it take certain affirmative action which we find will effectuatethe policies of the Act.We have found that the respondent discriminatorily deprived thestrikers of their bylines, after the strike.It is not clear from therecord whether or not the respondent has restored their bylines tothe strikers.We shall order the respondent to restore their bylinesto these employees in the event that it has not already done so.Wehave found that the respondent discriminatorily discharged LeonardLugoff.We shall order the respondent to offer him immediate andfull reinstatement to his former or a substantially equivalent posi-tion, without prejudice to his seniority or other rights and privileges,and to make him whole for any loss of pay suffered as a result of therespondent's discrimination, by paying to him a sum of money equalto the amount he would normally have earned as wages fromMarch 30, 1940, the date of the discrimination against him, to thedate of the offer of reinstatement, less his net earnings during such-period 17 and the severance indemnity he received at the time of hisdischarge."'17By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8N. L. R B 440. Monies 526DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing "findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Los Angeles Newspaper Guild is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment and terms of employment of Leonard Lugoff, thereby discourag-ing membership in the Guild, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8.(3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire ortenure of employment of Karl Schlichter, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact aiid conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor 'Relations Board hereby orders thatthe respondent, The Citizen News Company, Hollywood, California,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Los Angeles Newspaper Guild,or any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the Act.received for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.1 An employee upon discharge is entitled to severance indemnity,a sum of money whichvaries in accordancewithlength of service.Lugoff received such severance indemnityupon his discharge. THE CITIZEN-NEWSI COMPANY5272.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Leonard Lugoff immediate and full reinstatement tohis former or a substantially equivalent position without prejudiceto his seniority and other rights and privileges;(b)Make whole Leonard Lugoff for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned as wages from the date of his discharge to thedate of the offer of reinstatement, less his net earnings during saidperiod and the severance indemnity received at the time of hisdischarge;(c)Restore to the strikers the bylines of which they were deprivedfollowing the strike of May 1938;(d)Post immediately in conspicuous places throughout its plantinHollywood, California, and maintain for a period of sixty (60)days from the date of the posting, notices to its employees stating(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a), (h), and (c) of this Order; and (3)that the respondent's employees are free to become or remain mem-bers of the Los Angeles Newspaper Guild, and that the respondentwill not discriminate against any employee because of membershipor activity in that organization;(e)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint, in so far as it allegesthat the respondent engaged in unfair labor practices with respectto the hire and tenure of employment of Karl Schlichter, be, andit herebyis, dismissed.